 1
 2
 3
 4
 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7
     _______________________________________
 8                                          )
     UNITED STATES OF AMERICA,              )
 9                                          )                 Case No. MC16-0052RSL
                            Plaintiff,      )
10              v.                          )
                                            )                 ORDER DENYING MOTION TO
11   CHARLES D. CUNNINGHAM,                 )                 REDUCE GARNISHMENT AMOUNT
                                            )
12              Defendant/Judgment Debtor,  )
                                            )
13              v.                          )
                                            )
14   KING COUNTY PAYROLL,                   )
                                            )
15                          Garnishee.      )
     _______________________________________)
16
17          This matter comes before the Court on defendant/judgment debtor’s letter requesting that
18   a smaller percentage of his pay be garnished as restitution. Dkt. # 14. The government opposes
19   the request, pointing out that financial hardship is not a valid objection to garnishment and that
20   the evidence provided does not support the alleged hardship. Dkt. # 15. Mr. Cunningham has not
21   filed a reply.
22          Mr. Cunningham has not asserted a viable objection or shown any hardship that could
23   overcome the government’s interest in garnishment. After reviewing the papers submitted, the
24   request for a reduction is DENIED.
25   //
26

     ORDER DENYING MOTION TO
     REDUCE GARNISHMENT AMOUNT
 1        Dated this 31st day of March, 2020.
 2
 3
                                           A
                                           Robert S. Lasnik
 4                                         United States District Judge
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

     ORDER DENYING MOTION TO
     REDUCE GARNISHMENT AMOUNT                  -2-
